
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1


IMAGENETIX, INC.

AGENCY AGREEMENT


December 28, 2004

[placement agent info]

Ladies and Gentlemen:

        Imagenetix, Inc., a Nevada corporation ("Company"), proposes to offer
for sale ("Offering") units ("Units"), each Unit consisting of 50,000 shares of
the Company's common stock ("Common Stock"), for a purchase price of $60,000 per
Unit.

        The Units will be offered on a "best efforts, $500,000 minimum,
$2,000,000 maximum" basis in accordance with Section 4(2) of the Securities Act
of 1933, as amended ("Securities Act"), and Regulation D ("Reg D") promulgated
thereunder, only to "accredited investors," as defined in Reg D; provided,
however, that the Company and                         ("            " or
"Placement Agent") may mutually agree to sell up to an additional $500,000 of
Units without notice to the investors. The minimum subscription amount will be
one Unit, but you may accept subscriptions for fractional Units in your
discretion.

        Affiliates of the Placement Agent and the Company may purchase Units in
the Offering. Such purchases, if any, shall be credited toward the $500,000
minimum amount required to have a Closing.

        The Units have the terms and conditions reflected in the Company's
Confidential Private Placement Memorandum dated December 28, 2004 to be
delivered to each purchaser of the Units ("Memorandum"). The Memorandum,
together with all exhibits thereto including, without limitation the form of
Subscription Agreement ("Subscription Agreement") and recent SEC reports of the
Company, will be referred to herein as the "Offering Documents."

1.    Appointment of Placement Agent; The Offering Period.

        1.1   Appointment of Placement Agent.             is hereby appointed
exclusive Placement Agent of the Company during the offering period herein
specified ("Offering Period") for the purpose of assisting the Company in
placing the Units with purchasers who are qualified accredited investors
("Subscribers"). The Placement Agent hereby accepts such agency and agrees to
assist the Company in placing the Units with the Subscribers. The Placement
Agent's agency hereunder is not terminable by the Company except upon
termination of the Offering, a breach by the Placement Agent of its material
obligations hereunder or as otherwise provided in Section 7 hereon.

        1.2   Offering Period. The Offering Period shall commence on the day the
Offering Documents, in a form ready for distribution to prospective investors,
are first made available to the Placement Agent by the Company ("Commencement
Date") and shall continue until January 31, 2005; provided, however, that the
Offering Period may be extended to a date not later than February 28, 2005 by
the mutual decision of the Placement Agent and the Company without notice to any
Subscriber (the last day of the Offering Period, as it may be extended, is
referred to as the "Termination Date"). If, at any time during the Offering
Period, subscriptions for $500,000 of the Units have been received and accepted
(and funds in payment therefor have cleared), and the conditions precedent to
the initial closing ("Initial Closing") of this Offering as set forth herein
have been satisfied, then, upon the mutual consent of the Company and the
Placement Agent, an Initial Closing shall take place with respect to such
accepted subscriptions and the Offering shall continue until the maximum
offering amount of $2,000,000 (or up to $2,500,000, if the Company and the
Placement Agent mutually determine to increase the size of the Offering) is sold
or the Termination Date is reached, whichever occurs first. After the Initial
Closing, subsequent closings may take place with respect to accepted
subscriptions at any time during the Offering Period (the Initial Closing and
any subsequent closing will each be referred to as a "Closing"). If
subscriptions for at least $500,000 of the Units are not received and accepted
(and funds in payment therefor cleared) and/or conditions precedent to the
Initial Closing have not been satisfied by the Termination Date, then the
Offering will be terminated and all funds received from Subscribers will be
returned, without interest and without any deduction. The Placement Agent may
reject any subscription in whole or in part, at any time and for any reason.

        1.3   Purchase Option. The Company hereby agrees to issue and sell to
the Placement Agent (and/or its designees) at each Closing, for an aggregate
purchase price of $100.00 (paid at the Initial Closing), a Purchase Option to
purchase that aggregate number of Shares ("Shares Purchase Option") as would
equal 10% of the total number of Shares sold at such closing. The Shares
underlying the Purchase Option shall be identical to the Shares sold pursuant to
the Offering.

        1.4   Offering Documents. The Company will provide the Placement Agent
with a sufficient number of copies of the Offering Documents, including the form
of Subscription Agreement to be executed by each Subscriber in the Offering, for
delivery to potential Subscribers and such other information, documents and
instruments that the Placement Agent deems reasonably necessary to act as
Placement Agent hereunder and to comply with the rules, regulations and judicial
and administrative interpretations respecting compliance with applicable state
and federal statutes related to the Offering.

        1.5   Escrow of Funds. Each Subscriber for the Units shall tender a wire
transfer or check to "CST&T AAF Imagenetix Special Account" ("Account") in the
amount of the investment subscribed for, to be maintained by Continental Stock
Transfer & Trust Company, as escrow agent. Complete wire transfer instructions
are set forth on page S-1 of the Subscription Agreement.

        1.6   No Firm Commitment. The Company understands and acknowledges that
the undertaking by the Placement Agent pursuant to this Agreement is not a "firm
commitment" offering and that the Placement Agent is not obligated in any way to
purchase or sell the Units offered hereby.

        1.7   Participation by Selected Dealers. The Placement Agent may engage
other persons that are members of the National Association of Securities
Dealers, Inc. ("NASD") or registered representatives of such members to assist
the Placement Agent in the Offering (each such person being hereinafter referred
to as a "Selected Dealer") and the Placement Agent may allow such persons such
part of the compensation and payment of expenses payable to the Placement Agent
hereunder as the Placement Agent shall determine.

2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Placement Agent and the Selected Dealers upon the
execution of this Agreement and again at the Initial Closing and each subsequent
Closing as follows:

        2.1   Due Incorporation and Qualification. The Company has been duly
incorporated, is validly existing and is in good standing under the laws of
Nevada and is duly qualified as a foreign corporation for the transaction of
business and is in good standing in each jurisdiction in which the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on the business, operations, assets, financial condition or
prospects of the Company ("Material Adverse Effect"). The Company has all
requisite corporate power and authority necessary to own or hold its properties
and conduct its business as described in the Offering Documents.

        2.2   Authorized Capital; Outstanding Securities. As of the date hereof,
the Company's capitalization, consisting of its authorized, issued and
outstanding shares of Common Stock and convertible securities (including all
options and warrants and other obligations to issue shares of its Common Stock),
is as described on Schedule 2.2 attached hereto. Except as set forth on
Schedule 2.2, the Company does not have outstanding any option, warrant,
convertible security, or other right permitting or requiring it to issue, or
otherwise to purchase or convert any obligation into, shares of Common Stock or
other securities of the Company and the Company has not agreed to issue or sell
any shares of Common Stock or other securities of the Company. As of the Initial
Closing, there will be no securities of the Company outstanding other than as
set forth on Schedule 2.2, except for (i) the securities issued in the Offering
and (ii) additional Common Stock issued upon conversion or exercise of currently
outstanding options and warrants. All of the issued and outstanding securities
of the Company have been duly and validly authorized and issued and are fully
paid and non-assessable. None of the holders of such outstanding securities is
subject to personal liability solely by reason of being such a holder. The
offers and sales of all securities of the Company within the last three years
were at all relevant times either registered under the Securities Act and the
applicable state securities or Blue Sky laws or exempt from such registration.
At the time of the Initial Closing, the Company will have reserved for issuance
a sufficient number of shares of Common Stock to be issued upon exercise of the
Purchase Option.

        2.3   Registration Rights. Except as set forth on Schedule 2.3, no
holder of any of the Company's securities has any "piggyback" or demand
registration rights with respect to which the Company has not already registered
such securities and no party has any right to have any securities owner by them
included on the Registration Statement which the Company covenants to file with
the Securities and Exchange Commission ("Commission") to register the securities
sold in the Offering ("Registration Statement").

        2.4   Financial Statements. The financial statements of the Company,
including the notes thereto, included in the Offering Documents ("Financials")
fairly present, in all material respects, the financial position and results of
operations of the Company at the dates thereof and for the periods covered
thereby, subject, in the case of interim periods, to year-end adjustments and
normal recurring accruals and to the extent that such Financials may not include
footnotes. Such Financials have been prepared in conformity with generally
accepted accounting principles, consistently applied throughout the periods
involved except as may otherwise be stated therein and except that the notes in
the interim financial statements may be abbreviated and do not contain all of
the information in the notes to the audited financial statements. The Company
has no material liabilities or obligations, contingent, direct, indirect or
otherwise except (i) as set forth in the latest balance sheet included in the
Financials or the footnotes thereto (the date of such balance sheet being
referred to as the "Balance Sheet Date"), and (ii) those incurred in the
ordinary course of business since the Balance Sheet Date. Except as may be
disclosed in the Financials or as contemplated in this Agreement or the Offering
Documents, there are no amounts due to any officers, directors or 5% or greater
stockholders of the Company, or to any of their respective affiliates, other
than salary and other compensation and expense reimbursements.

        2.5   No Material Adverse Changes. Since the Balance Sheet Date, there
has not been any material adverse change in the condition, financial or
otherwise, of the Company.

        2.6   Subsidiaries. The Company has no subsidiaries and the Company has
no interest in shares of capital stock of or right to acquire an interest in or
shares of capital stock of any other corporation, limited liability company,
partnership or other entity.

        2.7   Taxes. The Company has filed all federal tax returns and all state
and municipal and local tax returns (whether relating to income, sales,
franchise, withholding, real or personal property or other types of taxes)
required to be filed under the laws of the United States and applicable states,
and has paid in full all taxes that have become due pursuant to such returns or
claimed to be due by any taxing authority; provided, however, that the Company
has not paid any tax, assessment, charge, levy or license fee that it is
contesting in good faith and by proper proceedings and adequate reserves for the
accrual of same are maintained if required by generally accepted accounting
principles. The Company has withheld, collected and paid all levies,
assessments, license fees and taxes to the extent required. As used herein,
"tax" or "taxes" include all taxes, charges, fees, levies or other assessments
imposed by any Federal, state, local, or foreign taxing authority, including,
without limitation, income, premium, recapture, credit, excise, property, sales,
use, occupation, service, service use, leasing, leasing use, value added,
transfer, payroll, employment, license, stamp, franchise or similar taxes
(including any interest earned thereon or penalties or additions attributable
thereto).

        2.8   Finder's Fees; Other Broker/Dealers. The Company is not obligated
to pay a finder's fee to anyone in connection with the introduction of the
Company to the Placement Agent or the consummation of the Offering contemplated
hereunder. Except as set forth on Schedule 2.8, the Company does not owe any
monies or other obligations to any NASD member, affiliate or associate other
than as may be owed to the Placement Agent under this Agreement.

        2.9   No Pending Actions. Except as set forth on Schedule 2.9, there are
no actions, suits, proceedings, claims or hearings of any kind or nature
existing or pending or, to the best knowledge of the Company, threatened and, to
the best knowledge of the Company, no investigations or inquiries, before or by
any court, or other governmental authority, tribunal or instrumentality (or, to
the Company's best knowledge, any state of facts that would give rise thereto),
pending or threatened against the Company, or involving the properties or
business of the Company, that, as to any matter covered by this Section 2.9, are
reasonably likely to result in any Material Adverse Effect, or that questions
the validity of the capital stock of the Company or that might adversely affect
the transactions or other acts contemplated by this Agreement or the validity or
enforceability of this Agreement.

        2.10 Private Offering Exemption; Offering Documents. The Offering
Documents taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The Units, Shares and Purchase Option conform in
all material respects to the descriptions thereof contained in the Offering
Documents. Assuming that (i) a proper Form D is filed in accordance with
Rule 503 of Reg D, (ii) the offer and the sale of the Units by the Placement
Agent was made in compliance with Rule 502(c) of Reg D and/or Section 4(2) of
the Securities Act, and (iii) the representations of the Subscribers in the
Subscription Agreements signed by them are true and correct (which facts will
not be independently verified by the Company), the sale of Units in the Offering
is exempt from registration under the Securities Act and is in compliance with
Reg D.

        2.11 Due Authorization. The Company has full right, power and authority
to enter into this Agreement, the Subscription Agreements to issue the Units and
Shares, and the Purchase Option, and to perform all of its obligations hereunder
and thereunder. This Agreement has been, and the Subscription Agreements, when
executed and delivered, will have been, duly authorized by all necessary
corporate action and no further corporate action or approval is or will be
required for their respective execution, delivery and performance. This
Agreement constitutes, and the Subscription Agreements and the Purchase Option,
upon execution and delivery will constitute, valid and binding obligations of
the Company, enforceable in accordance with their respective terms, except
(i) as the enforceability thereof may be limited by bankruptcy, fraudulent
conveyance, insolvency, moratorium, reorganization or similar laws affecting
creditors' rights generally, (ii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceedings
therefor may be brought, and (iii) that the enforceability of the
indemnification and contribution provisions of the respective agreements may be
limited by the federal and state securities laws and public policy.

        2.12 Non-Contravention; Consents. The Company's execution and delivery
of this Agreement, the Subscription Agreements and the Purchase Option and the
incurrence of the obligations herein and therein set forth, and the consummation
of the transactions contemplated herein and therein will not (i) result in a
breach of, or conflict with any of the terms and provisions of, or constitute a
default under, or result in the creation, modification, termination or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to the terms of, any indenture, mortgage, deed of trust, note,
loan or credit agreement or any other agreement or instrument evidencing an
obligation for borrowed money, or any other agreement or instrument to which the
Company is a party or by which the Company may be bound or to which any of the
property or assets of the Company is subject, (ii) result in any violation of
the provisions of the Certificate of Incorporation of the Company as amended and
as currently in effect ("Certificate of Incorporation") or the bylaws of the
Company as currently in effect ("Bylaws"); (iii) violate any existing applicable
law, rule, regulation, judgment, order or decree of any governmental agency or
court, domestic or foreign, having jurisdiction over the Company or any of its
properties or business (collectively, "Laws"), except where such violation(s)
would not, singly or in the aggregate, result in a Material Adverse Effect; or
(iv) have any effect on any permit, certification, registration, approval,
consent, license or franchise (collectively, "Permits") necessary for the
Company to own or lease and operate any of its properties or to conduct its
business, except for such effects as would not, singly or in the aggregate, have
a Material Adverse Effect. No consent, Permit, approval, authorization, order
of, or filing with, any court or governmental authority or any other third party
is required to consummate the transactions contemplated by this Agreement or the
Subscription Agreements, and the issuance of the Units and Shares, except that
(i) the Company is obligated to timely file a proper Form D in accordance with
Rule 503 of Reg D, and (ii) the offer and sale of such securities in certain
jurisdictions may be subject to the provisions of the securities or Blue Sky
laws of such jurisdictions.

        2.13 Valid Issuances. The Shares that are included in the Units when
issued and delivered in accordance with the terms of the Subscription Agreements
and this Agreement, will be duly and validly issued. The shares of Common Stock
issuable upon exercise of the Purchase Option have been duly and validly
authorized and, when issued and delivered in accordance with the terms of this
Agreement and the Purchase Option will be duly and validly issued, fully paid
and non-assessable. The holders of the securities will not be subject to
personal liability by reason of being such holders and will not be subject to
the preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company.

        2.14 No Right to Receive or Purchase. The issuance of the Units and
Shares in the Offering and the issuance of Common Stock upon exercise of the
Purchase Option will not give any holder of any of the Company's outstanding
shares of Common Stock, options, warrants or other convertible securities or
rights to purchase securities of the Company (i) the right to receive or
purchase any additional shares of Common Stock or any other securities of the
Company, or (ii) the right to an anti-dilution adjustment to any outstanding
securities of the Company.

        2.15 No Regulatory Problems. The Company (i) has not filed a
registration statement that is the subject of any pending proceeding or
examination under Section 8 of the Securities Act, and is not and has not been
the subject of any refusal order or stop order thereunder; (ii) is not subject
to any pending proceeding under Rule 258 of the Securities Act or any similar
rule adopted under Section 3(b) of the Securities Act, or to an order entered
thereunder; (iii) has not been convicted of any felony or misdemeanor in
connection with the purchase or sale of any security or involving the making of
any false filing with the Commission; (iv) is not subject to any order,
judgment, or decree of any court of competent jurisdiction temporarily or
preliminarily restraining or enjoining, or any order, judgment, or decree of any
court of competent jurisdiction permanently restraining or enjoining, the
Company from engaging in or continuing any conduct or practice in connection
with the purchase or sale of any security or involving the making of any false
filing with the Commission; and (v) is not subject to a United States Postal
Service false representation order entered under Section 3005 of Title 39,
United States Code or a temporary restraining order or preliminary injunction
entered under Section 3007 of Title 39, United States Code, with respect to
conduct alleged to have violated Section 3005 of Title 39, United States Code.
To the Company's knowledge, none of the Company's directors or executive
officers (i) has been convicted of any felony or misdemeanor in connection with
the purchase or sale of any security, involving the making of a false filing
with the Commission, or arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, or investment advisor;
(ii) is subject to any order, judgment or decree of any court of competent
jurisdiction temporarily or preliminarily enjoining or restraining, or is
subject to any order, judgment or decree of any court of competent jurisdiction
permanently enjoining or restraining, such person from engaging in or continuing
any conduct or practice in connection with the purchase or sale of any security,
or involving the making of a false filing with the Commission, or arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, or investment adviser; (iii) is subject to an order of the
Commission entered pursuant to Section 15(b), 15B(a) or 15B(c) of the Exchange
Act, or is subject to an order of the Commission entered pursuant to
Section 203(e) or (f) of the Investment Advisers Act of 1940; (iv) is suspended
or expelled from membership in, or suspended or barred from association with a
member of, an exchange registered as a national securities exchange pursuant to
Section 6 of the Exchange Act, an association registered as a national
securities association under Section 15A of the Exchange Act, or a Canadian
securities exchange or association for any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade; or (v) is
subject to a United States Postal Service false representation order entered
under Section 3005 of Title 39, United States Code, or is subject to a
restraining order or preliminary injunction entered under Section 3007 of
Title 39, United States Code, with respect to conduct alleged to have violated
Section 3005 of Title 39, United States Code.

        2.16 Material Contracts; No Defaults. The exhibit index set forth in the
Company's Annual Report on Form 10-KSB for the year ended March 31, 2004, as it
may have been updated with subsequent filings by the Company with the
Commission, contains a true and complete list of all material contracts,
agreements, instruments, indentures, mortgages, loans, leases, licenses,
arrangements or undertakings of any nature, of the Company that are required to
be filed with the Commission (collectively, "Contracts"). The Company is not a
party to any other material Contracts. Except in instances which singly or in
the aggregate would not cause a Material Adverse Effect, each of the Contracts
is in full force and effect, the Company has performed in all material respects
all of its obligations thereunder and is not in default thereunder, and no party
to a Contract has made a claim to the effect that the Company has failed to
perform any obligations thereunder. To the knowledge of the Company, there is no
plan, intention, or indication of any contracting party to a Contract to cause
termination, cancellation or modification of such Contract or to reduce or
otherwise change its activity thereunder so as to adversely affect in any
material respect the benefits derived or expected to be derived therefrom by the
Company, except where such termination, cancellation or modification of such
Contract or reduction or other change would not have a Material Adverse Effect.
The Company does not know of the occurrence of any event or the existence of any
state of facts that with notice or the passage of time or both could cause it to
be in default under any Contract that could result in a Material Adverse Effect.
The Company is not in violation of any term or provision of (i) its Certificate
of Incorporation or Bylaws or (ii) any Permit, or applicable Law, except, in the
case of (ii), where such violation, singly or in the aggregate, would not have a
Material Adverse Effect.

        2.17 Conduct of Business; Compliance with Law. The Company has all
requisite corporate power and authority, and has all necessary Permits, to own
or lease its properties and conduct its business as described in the Offering
Documents, except where the failure to have such Permits would not have a
Material Adverse Effect. The Company has been operating its business in
compliance with all such Permits, except where such noncompliance would not have
a Material Adverse Effect. The disclosures in the Offering Documents concerning
the effects of federal, state and local regulation on the Company's business as
currently conducted and contemplated are correct in all material respects and do
not omit to state a material fact. The Company is in compliance with all Laws
except where noncompliance, singly or in the aggregate, would not have a
Material Adverse Effect.

        2.18 Liens; Title to Property; Insurance. Except for a security interest
in all of the assets of the Company ("Credit Line Lien") granted to Gary McAdams
and James Scibelli in connection with their provision to the Company of a line
of credit ("Credit Line"), none of the assets of the Company are subject to any
liens, encumbrance or mortgage or similar interest. The Company has good and
marketable title to, or valid and enforceable leasehold estates in, all items of
real and personal property (tangible and intangible) owned or leased by it, free
and clear of all liens, encumbrances, claims, security interests, defects and
restrictions of any material nature whatsoever, except (a) as reflected in the
Financials and (b) such as would not, singly or in the aggregate, have a
Material Adverse Effect. The Company has adequately insured its properties
against loss or damage by fire or other casualty and maintains such insurance in
adequate amounts and Schedule 2.18 sets forth the Company's insurance coverages.

        2.19 Intangibles. The Company owns, licenses or possesses the requisite
licenses or rights to use all trademarks, service marks, service names, trade
names, patents, patent applications, and copyrights used and to be used by the
Company in its business (collectively, "Intangibles"). All of the Company's
Intangibles are set forth on Schedule 2.19 hereto. The Intangibles that have
been registered in the United States Patent and Trademark Office, the United
States Copyright Office and the requisite patent and copyright offices of other
jurisdictions have been fully maintained and are in full force and effect except
as specifically noted on Schedule 2.19. There is no claim or action by any
person pertaining to, or proceeding pending or, to the Company's knowledge,
threatened and the Company has not received any notice of conflict with, the
asserted rights of others that challenges the exclusive rights of the Company
with respect to any Intangibles used in the conduct of the Company's business.
To the best of the Company's knowledge, the Intangibles and the Company's
products, services and processes do not infringe on any intangibles held by any
third party. To the best of the Company's knowledge, no others have infringed
upon the Intangibles of the Company, except in instances that would not cause a
Material Adverse Effect. The Company has in place all confidentiality agreements
with its employees, consultants and third parties as are reasonably necessary to
protect the Company's Intangibles. Except as set forth on Schedule 2.19, the
Company owns the Intangibles free and clear of all liens, security interests or
other encumbrances.

        2.20 Employee Matters.

        (a)   The Company has generally enjoyed a satisfactory employer-employee
relationship with its employees and is in compliance with all federal, state and
local laws and regulations respecting the employment of its employees and
employment practices, terms and conditions of employment and wages and hours
relating thereto, except where noncompliance, singly or in the aggregate, would
not have a Material Adverse Effect. There are no pending investigations
involving the Company by any government, Department of Labor or any other
governmental agency responsible for the enforcement of employment laws and
regulations. There is no unfair labor practice charge or complaint against the
Company pending before a Labor Relations Board or any strike, picketing,
boycott, dispute, slowdown or stoppage pending or, to the best of the Company's
knowledge, threatened against or involving the Company or any predecessor entity
and none has ever occurred. No questions concerning representation exist
respecting the employees of the Company and no collective bargaining agreement
or modification thereof is currently being negotiated by the Company. No
grievance or arbitration proceeding is pending under any expired or existing
collective bargaining agreements of the Company, if any. The Company is not
liable for any severance pay or other payments to any employee or former
employee that remains unsatisfied arising from the termination of employment,
other than payments, singly or in the aggregate, which would not have a Material
Adverse Effect.

        (b)   Except as set forth on Schedule 2.20, the Company neither
maintains, sponsors nor contributes to, nor is it required to contribute to, any
program or arrangement that is an "employee pension benefit plan," an "employee
welfare benefit plan," or a "multi-employer plan" as such terms are defined in
Sections 3(2), 3(1) and 3(37), respectively, of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA") ("ERISA Plans"). The Company does not
maintain or contribute to, and has at no time maintained or contributed to, a
defined benefit plan, as defined in Section 3(35) of ERISA. If the Company does
maintain or contribute to a defined benefit plan, any termination of the plan on
the date hereof would not give rise to liability under Title IV of ERISA. No
ERISA Plan (or any trust created thereunder) has engaged in a "prohibited
transaction" within the meaning of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended ("Code"), that could subject the
Company to any tax penalty for prohibited transactions and which has not
adequately been corrected. Each ERISA Plan is in compliance with all material
reporting, disclosure and other requirements of the Code and ERISA as they
relate to any such ERISA Plan. Determination letters have been received from the
Internal Revenue Service with respect to each ERISA Plan that is intended to
comply with Code Section 401(a), stating that such ERISA Plan and the attendant
trust are qualified thereunder. The Company has never completely or partially
withdrawn from a "multi-employer plan."

        2.21 Governmental Proceedings. There are no outstanding orders,
judgments or decrees of any court, governmental agency or other tribunal,
domestic or foreign, naming the Company and enjoining the Company from taking,
or requiring the Company to take, any action, or to which the Company, its
properties or business is bound or subject, as would not singly or in the
aggregate, have a Material Adverse Effect.

        2.22 Exchange Act Reports. The Company is subject to the reporting
requirements of the Securities Act and Exchange Act and has timely filed all
reports and statements required under the Securities Act and Exchange Act on a
timely basis, and each report and statement was true and complete in all
material respects when filed and does not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

        2.23 Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

        2.24 Compliance with Sarbanes-Oxley and Related Regulations. The Company
is in compliance with the Sarbanes-Oxley Act of 2002 ("SOX"), the rules and
regulations promulgated by the SEC under SOX, and the rules, regulations and
listing requirements of the principal trading market for its securities.

3.    Representations, Warranties and Certain Covenants of the Placement Agent
and Selected Dealers. The Placement Agent and each Selected Dealer that the
Placement Agent may from time to time appoint, severally represents and warrants
as follows:

        3.1   Due Incorporation. The Placement Agent or Selected Dealer is
validly existing and is in good standing under the laws of its state of
incorporation.

        3.2   Broker/Dealer Registration. Such Placement Agent or Selected
Dealer is registered as a broker-dealer under Section 15 of the Exchange Act.

        3.3   Good Standing. Such Placement Agent or Selected Dealer is a member
in good standing of the NASD.



        3.4   Sale In Certain Jurisdictions. Sales of Units by the Placement
Agent or Selected Dealer will be made only in such jurisdictions in which
(i) the Placement Agent or its Selected Dealer is a registered broker-dealer or
where an applicable exemption from such registration exists and (ii) the
offering and sale of the Units is registered under, or is exempt from,
applicable registration requirements.

        3.5   Due Authorization. The Placement Agent has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder.

        3.6   Compliance with Laws. Offers and sales of the Units by the
Placement Agent or Selected Dealer will be made in compliance with the
provisions of Rule 502(c) of Reg D and Section 4(2) of the Securities Act, and
the Placement Agent or Selected Dealer will furnish to each investor a copy of
the Offering Documents prior to accepting any payments for the Units.

4.    Closing.

        4.1   Closing. Each Closing shall take place at the offices of Graubard
Miller ("GM"), 600 Third Avenue, New York, New York or such other location as
may be agreed upon by the parties at any time prior to the Termination Date. If
the conditions precedent to a Closing set forth in this Agreement have been
satisfied, or waived by both parties hereto, and subscriptions for at least
$500,000 of Units have been received and accepted by the Company and the
Placement Agent and the funds in payment therefor have cleared, then upon the
mutual consent of the Company and the Placement Agent, a Closing shall take
place with respect to such accepted subscriptions. At each Closing, payment for
the Units issued and sold by the Company at that Closing will be made by wire
transfer to the Company, less the amount deductible by the Placement Agent
pursuant to Section 4.4 hereof, which payment shall be made against delivery by
the Company to the Placement Agent of certificates representing the Shares
comprising the Units being sold at such Closing.

        4.2   Deliveries at Closing. At each Closing, and as a condition to each
Closing, the Company shall deliver or cause to be delivered to the Placement
Agent:

        4.2.1 Opinion of Counsel. The opinion of Gary Agron, Esq., counsel to
the Company, dated as of the date of each Closing to the effect that:

        (1)   The Company is a corporation validly existing and in good standing
under the laws of the State of Nevada and is duly qualified as a foreign
corporation for the transaction of business and is in good standing in each
jurisdiction in which the ownership or leasing of its properties or the conduct
of its business requires such qualification, except where the failure to so
qualify would not have a Material Adverse Effect.

        (2)   The Company has all corporate power and authority to enter into
this Agreement and the Subscription Agreements and to carry out its obligations
hereunder and thereunder. No consents, approvals, authorizations or orders of,
and no filings with, any court or governmental agency or body, are required for
the Company to execute, deliver and perform its obligations under the Agency
Agreement, or to authorize, issue, sell and deliver the Units, Shares and
Purchase Option including the Shares underlying the Purchase Option
(collectively referred to hereinafter as the "Securities") and to consummate the
transactions and agreements contemplated by the Agency Agreement and the
Subscription Agreements, except for (i) those authorizations, approvals,
consents, orders and filings as have been made or obtained and are in full force
and effect and (ii) such authorizations, approvals, consents, orders and filings
under the Securities Act and the Blue Sky laws of any state or jurisdiction in
the United States in which the Securities may be offered, as to which legal
counsel need not express any opinion.

        (3)   All issued and outstanding securities of the Company have been
duly authorized and validly issued and are fully paid and non-assessable. The
authorized, issued and outstanding capital stock of the Company is as set forth
on Schedule 2.2 to the Agency Agreement. To such counsel's knowledge, the
Company has no options, warrants or other convertible securities outstanding
other than as set forth on Schedule 2.2 annexed to the Agency Agreement. To such
counsel's knowledge, all of the issued and outstanding securities were issued in
compliance with the registration requirements of the Securities Act and the
rules and regulations promulgated thereunder or pursuant to an exemption from
such registration requirements. To the knowledge of such counsel, all issued and
outstanding securities of the Company, other than options for which no payment
was required, have been duly authorized and validly issued and are fully paid
and non-assessable. None of the holders of the Securities are subject to
personal liability under the Certificate of Incorporation or Bylaws of the
Company or the Nevada Corporation Law solely by reason of being such a holder.
None of the issued and outstanding securities of the Company were issued in
violation of statutory preemptive rights of any holders of such securities of
the Company or, to such counsel's knowledge, were issued in violation of similar
contractual rights granted by the Company. All of the issued and outstanding
options and warrants to purchase shares of Common Stock were validly authorized
by the Board of Directors and constitute valid and binding obligations of the
Company enforceable in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance and other laws of
general applicability relating to or affecting creditors' rights and to general
principles of equity.

        (4)   The Company has authorized the issuance and sale of the Securities
by all requisite corporate action. When issued and delivered by the Company in
accordance with the terms of the Agency Agreement and the Subscription
Agreements, against payment of the consideration set forth herein, the
Securities will be duly and validly issued, fully paid and non-assessable. The
holders of the Securities will not be subject to personal liability under the
Certificate of Incorporation or Bylaws of the Company or the Nevada Corporate
Law solely by reason of being such holders. The Securities are not and will not
be subject to the preemptive rights of any holders of any security of the
Company under the Nevada Corporate Law, to such counsel's knowledge, similar
contractual rights granted by the Company. The forms of certificate used to
evidence the Shares comply with the applicable requirements of the Certificate
of Incorporation and Bylaws of the Company and the Nevada Corporate Law. The
Company has reserved for issuance a sufficient number of shares of Common Stock
to be issued upon exercise of the Purchase Option.

        (5)   Assuming that (a) a proper Form D is filed in accordance with
Rule 503 of Reg D, (b) that the offer and the sale of the Securities by the
Placement Agent was made in compliance with Rule 502(c) of Reg D and (c) that
the representations of the Subscribers in the Subscription Agreements signed by
them are true and correct (which facts will not be independently verified by
such counsel), the sale by the Company of the Securities in the Offering is
exempt from registration under the Securities Act.

        (6)   The Agency Agreement, the Subscription Agreements and the Purchase
Option have each been duly and validly authorized and, when executed and
delivered by the Company, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, subject to, in each case: (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance and other laws of general applicability relating to or
affecting creditors' rights and to general principles of equity, (ii) the fact
that the indemnification and contribution provisions set forth in this Agreement
may be limited under federal and applicable state securities laws and by public
policy, and (iii) the fact that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

        (7)   The execution, delivery and performance by the Company of the
Agency Agreement, the Subscription Agreements and the Purchase Option, the
issuance and sale of the Securities, the performance by the Company of its
obligations hereunder and thereunder (other than the performance by the Company
of its obligations under the indemnification and contribution provisions of the
Agency Agreement, as to which no opinion need be rendered), do not and will not,
(a) violate the provisions of the Certificate of Incorporation or the Bylaws of
the Company, (b) to such counsel's knowledge, will not constitute a breach of,
or a default under, or result in the creation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company pursuant to any
material contracts, agreements, instruments, leases or licenses of the Company;
or (c) to such counsel's knowledge, will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company (other than the Blue Sky or securities laws or regulations of the
various states, as to which counsel need not express any opinion).

        (8)   The statements in the Offering Documents have been reviewed by
such counsel and, insofar as they refer to statements of law, descriptions of
statutes, licenses, rules or regulations or legal conclusions, are correct in
all material respects.

        (9)   To such counsel's knowledge, the Company is not (i) in violation
of its Certificate of Incorporation or Bylaws or any law applicable to the
Company, or any administrative regulation or administrative or court decree
known to such counsel and applicable to the Company, or (ii) except as described
in the Memorandum or on a schedule of exceptions to the Company's
representations and warranties in the Agency Agreement, in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any material contracts, agreements, instruments, leases and
licenses to which the Company is a party or by which the Company or any of its
properties or assets may be bound, except for such violations or defaults as
would not, singly or in the aggregate, result in a Material Adverse Effect.

        (10) To such counsel's knowledge, there are no claims, actions, suits,
hearings, investigations, inquiries or proceedings of any kind or nature, before
or by any court, governmental authority, tribunal or instrumentality pending or
threatened against or affecting the Company or involving any of its property
which might reasonably be expected to have a Material Adverse Effect, or which
might adversely affect the transactions or other acts contemplated by the Agency
Agreement.

        (11) To such counsel's knowledge (which with respect to the foreign
intellectual property shall be based upon patent counsel's conversation with the
foreign intellectual property counsel that has rendered services to the
Company), the Company owns the Intangibles free and clear of all liens, and
security interests thereon as set forth on Schedule 2.19 to the Agency
Agreement. To the best of such counsel's knowledge, there is no claim or action
by any person pertaining to, or proceeding pending or threatened that challenges
the rights of the Company with respect to any of the Intangibles. The
Intangibles that have been registered in the United States Patent and Trademark
Office, the United States Copyright Office and the requisite patent and
copyright offices of other jurisdictions have been fully maintained and are in
full force and effect except as specifically noted on Schedule 2.19 to the
Agency Agreement.

        (12) Counsel and/or counsels to the Company will also deliver the
following statement to the Placement Agent with the foregoing opinion: On the
basis of such counsel's participation, as counsel to the Company, with
representatives of the Company in preparation of the Offering Documents and such
counsel's participation with representatives of the Company and the Placement
Agent at meetings in which the contents of the Offering Documents and related
matters were discussed and the examination by such counsel of such corporate
records, statutes, documents and questions of law as such counsel deemed
necessary, but without independent verification by such counsel of the accuracy,
completeness and fairness of the statements contained in the Offering Documents
except as specifically set forth in such counsel's opinion, and without
commenting as to the financial statements and the notes thereto and the
schedules and other financial data included or incorporated by reference
therein, nothing has come to such counsel's attention that would lead such
counsel to believe that the Offering Documents (except for the financial
statements and the notes thereto and the schedules and other financial data
included or incorporated by reference therein or omitted therefrom, as to which
no statement need be rendered), as of its date and as of the date of Closing,
contained or contains any untrue statement of material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

        4.2.2 Officers' Certificate. A certificate of the Company, signed by two
executive officers thereof, stating (a) that the representations and warranties
contained in the Security Agreement and in Section 2 hereof are true and
accurate at the Closing as applied to the Company with the same effect as though
expressly made at the Closing, and (b) that the Company has complied with all
covenants and agreements required to be complied with by it as of the Closing.

        4.2.3 Subscription Agreements. Subscription Agreements signed by the
Company.

        4.2.4 Certificates. The certificates representing the Shares.

        4.2.5 NASD Questionnaires. NASD Questionnaires completed and signed by
each subscriber in this Offering as well as all officers and directors of the
Company.

        4.2.6 Purchase Option. The Purchase Option in the names and
denominations designated by the Placement Agent.

        4.2.7 Other Documents. Such other closing documents as shall be
reasonably requested by the Placement Agent or its counsel, including UCC search
results covering the Company and its assets.

        4.3   Conditions.

        4.3.1 Conditions to the Placement Agent's Obligations. The obligations
of the Placement Agent under this Agreement shall be subject to the following
conditions:

        (1)   All representations and warranties of the Company set forth in
this Agreement and in the Subscription Agreements shall be true and accurate as
of each Closing with the same effect as though expressly made at each Closing;

        (2)   The Company shall have complied with all covenants and agreements
required to be complied with pursuant to this Agreement and the Subscription
Agreements as of the date of each Closing;

        (3)   The Company shall have obtained all consents of third parties
required to be obtained in connection with this Offering;

        (4)   There shall be no action, lawsuit, administrative or other
proceeding pending or threatened that seeks to enjoin the transactions
contemplated by this Agreement; and

        (5)   The Company shall have entered into a written agreement with the
lenders under the Credit Line in form and substance reasonably satisfactory to
the Placement Agent and its counsel by which the payment of any and all amounts
due under Credit Lien is extended until the second anniversary of the Initial
Closing.

        4.3.2 Conditions to Company's Obligations. The obligations of the
Company under this Agreement shall be subject to the conditions that:

        (1)   The representations and warranties of the Placement Agent set
forth in this Agreement are true and accurate as of each Closing with the same
effect as though expressly made at each Closing;

        (2)   The Placement Agent has complied with all covenants and agreements
required to be complied with as of each Closing; and

        (3)   There shall be no action, lawsuit, administrative or other
proceeding pending or threatened that seeks to enjoin the transactions
contemplated by this Agreement;

        4.4   Placement Agent's Fees and Expenses. At each Closing, the Company
shall pay to the Placement Agent cash commissions equal to 6% of the gross
proceeds of the sale of the Units and a nonaccountable expense allowance equal
to 2% of the gross proceeds of the sale of the Units. At the Initial Closing
(and if additional fees and expenses are incurred by the Placement Agent then at
subsequent Closings as well), the Company also shall reimburse the Placement
Agent for the expenses described in Section 5.2 hereof. All the foregoing
amounts and any other expenses to be paid pursuant to Section 5.2 are payable at
the Placement Agent's direction directly to the parties who are owed same by
deduction from the aggregate purchase price of the Units sold.

        4.5   Issuance of Purchase Option. At each Closing, the Company shall
issue to the Placement Agent and/or its designees for an aggregate of $100 (paid
at the Initial Closing), the Purchase Option equal to 10% of the total amount of
Shares issued by the Company at such Closing.

5.    Covenants. The Company covenants and agrees that:

        5.1   Amendments to Offering Documents. Until the Offering has been
completed or terminated, if there shall occur any event relating to or
affecting, among other things, the Company or any affiliate, or the proposed
operations of the Company as described in the Offering Documents, as a result of
which it is necessary, in the reasonable opinion of counsel for the Company or
counsel for the Placement Agent, to amend or supplement the Offering Documents
in order that the Offering Documents will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, the Company shall immediately prepare and furnish to the
Placement Agent a reasonable number of copies of an appropriate amendment of or
supplement to the Offering Documents, in form and substance satisfactory to
counsel for the Placement Agent.

        5.2   Expenses of Offering and Other Expenses. The Company shall be
responsible for, and shall pay, all fees, disbursements and expenses incurred in
connection with the Offering, including, but not limited to, the Company's legal
and accounting fees and disbursements, the Placement Agent's reasonable legal
fees (capped at $35,000, plus disbursements), the costs of preparing, printing,
mailing, delivering and filing, where necessary, the Offering Documents and all
amendments and supplements thereto (all in such quantities as the Placement
Agent may reasonably require), preparing and printing the certificates for the
Shares, requested by the Placement Agent, the reasonable costs of any "due
diligence" meetings held by the Placement Agent and/or the Company, filing fees,
costs and expenses as incurred in qualifying the Offering under the "blue sky"
laws of the states reasonably specified by the Placement Agent, as well as
transfer taxes, transfer agent and registrar fees. At the Initial Closing, the
Company shall also prepay to Placement Agent's counsel the sum of $10,000 for
legal fees in connection with such counsel's engagement as special counsel for
the Investors under the Subscription Agreement in connection with the
Registration Statement provided for therein, against such counsel's undertaking
to review such Registration Statement and provide comments to same within three
business days after such counsel receives the Registration Statement.

        5.3   Blue Sky Requirements. The Company shall "Blue Sky" the Offering
in such states as the Placement Agent shall reasonably request and shall pay for
all blue sky filing fees and costs and expenses of any necessary blue sky
registration or qualification or notice filings associated with an exemption
from registration or qualification, including the fees and disbursements of
counsel. All blue sky work shall be undertaken by the Company and its counsel.

        5.4   Information Rights. The Company agrees to furnish to the Placement
Agent (i) annual and quarterly budgets and business plans and (ii) any other
information, including operating budgets, reasonably requested by the Placement
Agent.

        5.5   Transfer Sheets. Upon Placement Agent's reasonable request, the
Company shall provide Placement Agent with copies of the Company's daily stock
transfer sheets and lists of the beneficial and record holders of the Company's
securities from the Company's transfer agent and the Weekly Position Listings
from the Depository Trust Company, at the Company's sole cost and expense.

        5.6   Further Assurances. The Company will take such actions as may be
reasonably required or desirable to carry out the provisions of this Agreement
and the Security Agreement and the transactions contemplated hereby and thereby.

        5.7   Accuracy of Representations and Warranties. The Company hereby
agrees that, prior to the Termination Date or the final Closing, as the case may
be, it will not enter into any transaction or take any action, and will use its
best efforts to prevent the occurrence of any event, that could result in any of
its representations, warranties or covenants contained in this Agreement or any
of the Offering Documents not to be true and correct, or not to be performed as
contemplated, at and as of the time immediately after the occurrence of such
transaction or event.

        5.8   Reverse Stock Splits. For a period of three years from the Initial
Closing, the Company will not recommend to stockholders, or effectuate, a
reverse stock split of any kind without the Placement Agent's written consent.

        5.9   Press Release. Commencing on the date of this Agreement and
continuing until five days after the final Closing, the Company will provide the
Placement Agent with a copy of each proposed press release for Placement Agent's
review and prior written consent, which shall not be unreasonably withheld. The
Placement Agent agrees to respond to the Company within 24 hours of receipt of
any proposed press release.

        5.10 Registration Rights. As additional consideration for the Agreement
and the transactions contemplated hereby and as set forth in each Subscriber's
Subscription Agreement and the Purchase Option, the Company agrees with the
Placement Agent and will agree with each Subscriber to grant such persons the
registration rights set forth in the Purchase Option and the Subscription
Agreements.

6.    Indemnification and Contribution.

        6.1   Indemnification of the Placement Agent by the Company. The Company
agrees to indemnify and hold harmless the Placement Agent and each person, if
any, who controls the Placement Agent within the meaning of the Securities Act
and/or the Exchange Act against any losses, claims, damages or liabilities,
joint or several, to which such Placement Agent or controlling person may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained (A) in the Offering Documents, or (B) in any blue sky application or
other document executed by the Company specifically for blue sky purposes or
based upon any other written information furnished by the Company or on its
behalf to any state or other jurisdiction in order to qualify any or all of the
Shares under the securities laws thereof (any such application, document or
information being hereinafter called a "Blue Sky Application"), (ii) any breach
by the Company of any of its representations, warranties or covenants contained
herein or in any of the Offering Documents, (iii) the omission or alleged
omission by the Company to state in the Offering Documents or in any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading or (iv) any liability incurred by the Placement Agent
arising from the Escrow Agreement between the Company and the Escrow Agent not
due to a Placement Agent Non-Indemnity Event (hereinafter defined); and will
reimburse the Placement Agent and each such controlling person for any legal or
other expenses reasonably incurred by the Placement Agent or such controlling
person in connection with investigating or defending any such loss, claim,
damage, liability or action, whether arising out of an action between the
Placement Agent and the Company or the Placement Agent and a third party;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon (i) an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with written information
regarding the Placement Agent that is furnished to the Company by the Placement
Agent specifically for inclusion in the Offering Documents or any such Blue Sky
Application or (ii) any breach by the Placement Agent of the representations,
warranties or covenants contained herein (together, (i) and (ii) above are
referred to as the "Placement Agent Non-Indemnity Events"), or (iii) a Selected
Dealer Non-Indemnity Event, (as defined below).

        6.2   Indemnification of the Company by the Placement Agent. The
Placement Agent agrees to indemnify and hold harmless the Company, each of its
directors and executive officers and each person, if any, who controls the
Company within the meaning of the Securities Act and/or the Exchange Act against
any losses, claims, damages or liabilities, joint or several, to which the
Company or such director, executive officer, or controlling person may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any Placement Agent Non-Indemnity Event; and will reimburse the Company and
each such director, executive officer or controlling person for any legal or
other expenses reasonably incurred by the Company or such director, executive
officer or controlling person in connection with investigating or defending any
such loss, claim, damage, liability or action, provided that such loss, claim,
damage or liability is found ultimately to arise out of or be based upon any
Placement Agent Non-Indemnity Event.

        6.3   Indemnification of the Selected Dealers by the Company. The
Company agrees to indemnify and hold harmless each Selected Dealer and each
person, if any, who controls a Selected Dealer within the meaning of the
Securities Act and/or the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which such Selected Dealer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in the Offering Documents, or (B) in any Blue Sky
Application, (ii) any breach by the Company of any of its representations,
warranties or covenants contained herein or in any of the Offering Documents, or
(iii) the omission or alleged omission by the Company to state in the Offering
Documents or in any Blue Sky Application a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and will reimburse
each Selected Dealer and each such controlling person for any legal or other
expenses reasonably incurred by such Selected Dealer or controlling person in
connection with investigating or defending any such loss, claim, damage,
liability or action, whether arising out of an action between such Selected
Dealer and the Company or such Selected Dealer and a third party; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information regarding such
Selected Dealer specifically for inclusion in the Offering Documents or any such
Blue Sky Application or (ii) any breach by such Selected Dealer of the
representations, warranties or covenants contained herein (together, (i) and
(ii) above are referred to as the "Selected Dealer Non-Indemnity Events") or
(iii) a Placement Agent Non-Indemnity Event.

        6.4   Indemnification of the Company by the Selected Dealers. The
Selected Dealers, severally and not jointly, agree to indemnify and hold
harmless the Company and each person, if any, who controls the Company within
the meaning of the Securities Act and/or the Exchange Act against any losses,
claims, damages or liabilities, joint or several, to which the Company or such
controlling person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any Selected Dealer Non-Indemnity Event;
and will reimburse the Company and each such controlling person for any legal or
other expenses reasonably incurred by the Company or such controlling person in
connection with investigating or defending any such loss, claim, damage,
liability or action provided that such loss, claim, damage or liability is found
ultimately to arise out of or be based upon any Selected Dealer Non-Indemnity
Event.

        6.5   Procedure. Promptly after receipt by an indemnified party under
this Section 6 of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 6, notify in writing the indemnifying party of the
commencement thereof; and the omission so to notify the indemnifying party will
relieve the indemnifying party from any liability under this Section 6 as to the
particular item for which indemnification is then being sought, but not from any
other liability that it may have to any indemnified party. In case any such
action is brought against any indemnified party, and it notifies an indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate therein, and to the extent that it may wish, jointly with any other
indemnifying party, similarly notified, to assume the defense thereof, with
counsel who shall be to the reasonable satisfaction of such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Section 6 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation. Any such
indemnifying party shall not be liable to any such indemnified party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party.

        6.6   Contribution. If the indemnification provided for in this
Section 6 is unavailable to any indemnified party (other than as a result of the
failure to notify the indemnifying party as provided in Section 6.5 hereof) in
respect to any losses, claims, damages, liabilities or expenses referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party, will contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand, and the Placement Agent or Selected Dealer, on the
other hand, from the Offering, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in
clause (i) above, but also the relative fault of the Company, on the one hand,
and of the Placement Agent or Selected Dealer, on the other hand, in connection
with the statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative benefits received by the Company, on the one hand, and the
Placement Agent or Selected Dealer, on the other hand, shall be deemed to be in
the same proportion as the total proceeds from the Offering (net of sales
commissions and the nonaccountable expense allowance, but before deducting other
expenses) received by the Company bear to the commissions and nonaccountable
expense allowance received by the Placement Agent or Selected Dealer. The
relative fault of the Company, on the one hand, and the Placement Agent or
Selected Dealer, on the other hand, will be determined with reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
Company, on the one hand, and the Placement Agent or Selected Dealer, on the
other hand, and their relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

        6.7   Equitable Considerations. The Company, the Placement Agent and
each Selected Dealer agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.

        6.8   Attorneys' Fees. The amount payable by a party under this
Section 6 as a result of the losses, claims, damages, liabilities or expenses
referred to above will be deemed to include any reasonable legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim (including, without limitation, fees and
disbursements of counsel incurred by an indemnified party in any action or
proceeding between the indemnifying party and indemnified party or between the
indemnified party and any third party or otherwise).

7.    Termination. The Placement Agent reserves the right not to proceed with
the Offering for any reason, including if: (i) material adverse information
known to management and not previously disclosed to the Placement Agent by the
Company comes to the Placement Agent's attention relating to the Company, its
management or its position in the industry which would preclude a successful
Offering; (ii) a material adverse change not yet reported in the Company's
public filings or otherwise disclosed in the Offering Documents has occurred in
the financial condition, business or prospects of the Company; or (iii) the
Company has breached any of its material representations, warranties or
obligations hereunder, or failed to expeditiously proceed with the Offering. If
the Placement Agent elects not to proceed with the Offering as a result of the
conditions enumerated in the clauses above, or, if the Company elects not to
proceed with the Offering for any reason, then the Company, in full satisfaction
of its obligations to the Placement Agent hereunder.

8.    Notices. Any notice hereunder shall be in writing and shall be effective
when delivered in person or by facsimile transmission or mailed by certified
mail, postage prepaid, return receipt requested, to the appropriate party or
parties, at the following addresses: if to the Placement Agent,
to                        , Attention:                         (fax
no.                        ); with a copy to                        ,
Attention:                        (Fax No.                         ); if to the
Company, to Imagenetix, Inc., 16935 West Bernardo Drive, Suite 101, San Diego,
California 92127, Attention: William P. Spencer, Chief Executive Office, Chief
Financial Officer and President (fax no. (858) 674-8460); with a copy to Gary
Agron, 5445 DTC Parkway, Denver, Colorado 80111((fax no. 303-770-7257); or, in
each case, to such other address as the parties may hereinafter designate by
like notice.

9.    Parties. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns. Neither party
may assign this Agreement or its obligations hereunder without the prior written
consent of the other party. This Agreement is intended to be, and is, for the
sole and exclusive benefit of the parties hereto and the persons described in
Sections 6.1 through 6.4 hereof and their respective successors and assigns, and
for the benefit of no other person, and no other person will have any legal or
equitable right, remedy or claim under, or in respect of this Agreement.

10.    Amendment and/or Modification. Neither this Agreement, nor any term or
provision hereof, may be changed, waived, discharged, amended, modified or
terminated orally, or in any manner other than by an instrument in writing
signed by each of the parties hereto.

11.    Further Assurances. Each party to this Agreement will perform any and all
acts and execute any and all documents as may be necessary and proper under the
circumstances in order to accomplish the intents and purposes of this Agreement
and to carry out its provisions.



12.    Validity. In case any term of this Agreement will be held invalid,
illegal or unenforceable, in whole or in part, the validity of any of the other
terms of this Agreement will not in any way be affected thereby.

13.    Waiver of Breach. The failure of any party hereto to insist upon strict
performance of any of the covenants and agreements herein contained, or to
exercise any option or right herein conferred in any one or more instances, will
not be construed to be a waiver or relinquishment of any such option or right,
or of any other covenants or agreements, and the same will be and remain in full
force and effect.

14.    Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
there are no representations, inducements, promises or agreements, oral or
otherwise, not embodied in this Agreement. Any and all prior discussions,
negotiations, commitments and understanding relating to the subject matter of
this Agreement are superseded by this Agreement.

15.    Counterparts. This Agreement may be executed in counterparts and each of
such counterparts will for all purposes be deemed to be an original, and such
counterparts will together constitute one and the same instrument.

16.    Law. Pursuant to Section 5-401 of the New York General Obligation Law,
this Agreement will be governed as to validity, interpretation, construction,
effect and in all other respects by the internal law of the State of New York.
The Company and the Placement Agent each (i) agree that any legal suit, action
or proceeding arising out of or relating to this Agreement shall be instituted
exclusively in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (ii) waives
any objection to the venue of any such suit, action or proceeding, and the right
to assert that such forum is an inconvenient forum, and (iii) irrevocably
consents to the jurisdiction of the New York State Supreme Court, County of New
York, and the United States District Court for the Southern District of New York
in any such suit, action or proceeding. The Company and the Placement Agent
further agree to accept and acknowledge service of any and all process that may
be served in any such suit, action or proceeding in the New York State Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York and agree that service of process upon either of
them mailed by certified mail to their respective addresses shall be deemed in
every respect effective service of process in any such suit, action or
proceeding.

17.    Representations, Warranties and Covenants to Survive Delivery. The
respective representations, indemnities, agreements, covenants, warranties and
other statements of the Company and the Placement Agent shall survive execution
of this Agreement and delivery of the Units and/or the termination of this
Agreement prior thereto.



        If you find the foregoing is in accordance with our understanding,
kindly sign and return to us a counterpart hereof, whereupon this instrument
along with all counterparts will become a binding agreement between us.


 
 
 
 
Very truly yours,
 
 
 
 
IMAGENETIX, INC.
 
 
 
 
By:
 


--------------------------------------------------------------------------------

William P. Spencer
Chief Executive Officer,
Chief Financial Officer and President
AGREED:
 
 
 
 
[placement agent]
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
  Name:             Title:            



DISCLOSURE SCHEDULES

Introduction

        The following Schedules (the "Schedules") are in response to specific
provisions of the Agency Agreement (the "Agreement") by and between
Imagenetix, Inc., a Nevada corporation (the "Company")
and                        , dated December 28, 2004, and are not intended to
constitute, and shall not be construed as constituting, representations or
warranties of the Company except as and to the extent provided in the Agreement.
Inclusion of information herein shall not be construed as an admission that such
information is material to the operations or financial condition of the Company.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Agreement.

        Headings have been inserted on the sections of the Schedules for
convenience of reference only and shall to no extent have the effect of amending
or changing the express description of the Sections as set forth in the
Agreement.



Schedule 2.2

Capitalization

        The Company has authorized 50,000,000 shares of common stock, of which
8,722,152 are currently outstanding. The Company also has 5,000,000 shares of
preferred stock authorized, none of which is outstanding.

        The Company has granted and outstanding options to purchase an aggregate
of 650,000 shares of common stock.

        The Company has outstanding Class A Warrants exercisable at $1.00 per
share, which expire in September 2005.

        The Company has outstanding Class B Warrants exercisable at $1.10 per
share, which expire in September 2005.

        The Company has outstanding Class C Warrants exercisable at $2.00 per
share, which expire in September 2005.

        The Company has outstanding Class D Warrants exercisable at $1.75 per
share, which expire in September 2005.

        The Company has outstanding Class E Warrants exercisable at $0.70 per
share, which expire in October 2006.

        The Company has outstanding 383,750 other Warrants at $1.00 per share.



Schedule 2.3

Registration Rights

        All of the holders of our warrants and options, and a substantial amount
of our common stock, have been afforded certain demand and piggyback
registration rights.



Schedule 2.18

Title to Property; Insurance

Product Liability Insurance:   $ 1 million
 
 
$
2 million
Director and Officers Insurance:
 
$
3 million



Schedule 2.19

Intangibles

Patents:

        The Company has filed a U.S. patent application for Genepril. This
application is pending.

Trademarks:

        The Company has obtained U.S. registered trademarks for "Celadrin®" and
"Globestar®."

        The Company has also filed U.S. trademark application for "Genepril" and
"PuriCell."



Schedule 2.20

Employee Matters

        In August 2000, we adopted a Stock Option Plan (the "Plan") which
provides for the grant of stock options intended to qualify as "incentive stock
options" and "nonqualified stock options" (collectively, "stock options") within
the meaning of Section 422 of the United States Internal Revenue Code of 1986
(the "Code"). Stock options may be issued to any of our officers, directors, key
employees or consultants.

        We have reserved 1,500,000 shares of common stock for issuance under the
Plan, of which 650,000 options have been granted to executive officers,
employees and consultants at prices ranging from $0.86 to $2.00 per share. We
intend to increase the number of shares reserved under the Plan to 1,500,000
shares in the near future. The Plan is administered by the full Board of
Directors, who de4termine which individuals shall received stock options, the
time period during which the stock options may be exercised, the number of
shares of common stock that may be purchased under each stock option and the
stock option price.





QuickLinks


IMAGENETIX, INC. AGENCY AGREEMENT
